DETAILED ACTION
This is a response to Application # 16/352,123 filed on March 13, 2019 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. § 101; claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. § 102(a)(2); and claims 2 and 12 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed June 4, 2019 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Interpretation
Claim 1 recites a method claim including the step “determining … whether the text string comprises sensitive personal information.” (Emphasis added). The remaining steps only occur “in response to determining that the text string comprises sensitive personal information.” The broadest reasonable interpretation of this limitation does not require the remaining steps to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735 at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).
Additionally, claim 8 recites that the steps “in response to determining that the text string does not comprise the sensitive personal information.” The broadest reasonable interpretation of this limitation also does not require the remaining steps to be performed, however, because these limitations are the only alternative to the conditional limitations of parent claim 1, at least one set of limitations performed “in response to” the determination of claims 1 or 8 must be performed. 	
	
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 18, it recites a “machine-readable medium” storing instructions that perform various functions. The plain and ordinary meaning of “machine-readable medium” includes both statutory and non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (P.T.A.B. 2013) (precedential). In the Specification of the present application, the “computer readable medium” is never expressly defined to exclude transmission media. Thus, the recited “computer readable medium” non-transitory machine-readable medium” to overcome this rejection.
Accordingly, Claim 18 fails to recite statutory subject matter under 35 U.S.C. § 101.

Claims 19 and 20, being dependent on claim 18, merely recites either additional functions performed by the instructions or additional descriptions of electronic data. Accordingly, claims 19 and 20 fail to recite statutory subject matter under 35 U.S.C. § 101.

Regarding claims 1, 11, and 18, these claims are directed to an abstract idea without significantly more. The claims recite a method, system, and computer program for alerting a user to the presence of sensitive information.
The limitations “determining … whether the text string comprises sensitive personal information; and in response to determining that the text string comprises the sensitive personal information, facilitating …preventing the storage of the text string,” and “wherein the determining comprises referring to a configurable map indicating a type of the sensitive personal information,” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element “receiving, by a first network device comprising a processor, a text string based on a user input into a field of a graphical user interface associated with a second network 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than application of the exception, data gathering, or insignificant extra-solution activity, respectively,  that cannot provide an inventive concept. Therefore, these claims are not patent eligible.

Regarding claims 2 and 12, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require that the first network device comprises a microservice orchestration device, which is the technological environment of the invention. See MPEP § 2106.05(h). Therefore, these claims are not patent eligible.

Regarding claims 3 and 13, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely 

Regarding claims 4 and 14, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require that the determining occur prior to submission, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, these claims are not patent eligible.

Regarding claims 5 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require parsing the text string, which is merely an additional mental step. Therefore, these claims are not patent eligible.

Regarding claim 6, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires receiving a second text string, which is merely data gathering. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires determining that the second string does not comprise sensitive information, which is an additional mental step. Therefore, this claim is not patent eligible.

claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires providing an additional alert, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claims 9 and 17, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require the use of a “configurable map,” which is an additional mental step. Therefore, these claims are not patent eligible.

Regarding claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires updating the configurable map, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 16, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires transmitting the text string after masking the information, which is merely an instruction to “apply it.” Therefore, this claim is not patent eligible.

Regarding claim 19, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires providing a notification that the information was masked, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 20, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires providing an instruction to resubmit the text without the information, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Reid et al., US Publication 2018/0075254 (hereinafter Reid).

Regarding claim 1, Reid discloses a method, comprising “receiving, by a first network device comprising a processor, a text string based on a user input into a field of a graphical user interface associated with a second network device comprising a server” (Reid ¶ 24) where the user on a mobile device (i.e., a first network device) enters text (i.e., the text string is received) in an interface, such as the one shown in Fig. 2, that is associated with an email server (i.e., a second network device comprising a server). Additionally, Reid discloses “prior to storage of the text string by the second network device, determining, by the first network device, whether the text string comprises sensitive personal information” (Reid ¶ 24) by “provid[ing] sensitive information detection” while the user is typing (i.e., prior to storage on the second network device). Further, Reid discloses “in response to determining that the text string comprises the sensitive personal information, facilitating, by the first network device, preventing the storage of the text string by the second network device” (Reid ¶ 37) by removing the personal information, which prevents the storage of that information. Finally, Reid discloses “facilitating, by the first network device, providing an alert message for display on the graphical user interface comprising an indication that the text string comprises the sensitive personal information and an instruction to re-submit the text string into the field” (Reid ¶¶ 25, 36) by providing a warning to the user that prevents the user from submitting the email with the sensitive information, which is an instruction to re-submit the text string without the sensitive information.

Regarding claim 11, Reid discloses a device, comprising “a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” (Reid ¶ 25). Additionally, Reid discloses “receiving a text string based on a user input into a field of a graphical user interface associated with a server device” (Reid ¶ 24) where the user on a mobile device enters text (i.e., the text string is received) in an interface, such as the one shown in Fig. 2, that is associated with an email server (i.e., a server device). Further, Reid discloses “prior to storage of the text string by the server device, determining whether the text string comprises sensitive personal information” (Reid ¶ 24) by “provid[ing] sensitive information detection” while the user is typing (i.e., prior to storage on the server). Moreover, Reid discloses “in response to determining that the text string comprises the sensitive personal information, preventing the storage of the text string by the by redacting the personal information, which is a form of masking.  Finally, Reid discloses “providing a notification message for display on the graphical user interface comprising an indication that the text string comprised the sensitive personal information that has been masked” (Reid ¶ 25) by providing a warning to the user.

Regarding claim 18, Reid discloses a machine-readable storage medium, comprising executable instructions that, when executed by a device comprising a processor, facilitate performance of operations, comprising “receiving a text string based on a user input into a field of a graphical user interface associated with a server device” (Reid ¶ 24) where the user on a mobile device enters text (i.e., the text string is received) in an interface, such as the one shown in Fig. 2, that is associated with an email server (i.e., a server device). Additionally, Reid discloses “prior to storage of the text string by the server device, determining whether the text string comprises sensitive personal information” (Reid ¶ 24) by “provid[ing] sensitive information detection” while the user is typing (i.e., prior to storage on the server). Further, Reid discloses “wherein the determining comprises referring to a configurable map indicating a type of the sensitive personal information” (Reid ¶ 28) by using classification rules (i.e., a map) that the user can configure to determine the type, such as secret or top secret, of sensitive information. Moreover, Reid discloses “wherein the configurable map is updateable without updating a function related to parsing the text string,” (Reid ¶ 28) by allowing the user to update the classifications, which is associated with the classification schema and not the function related to parsing the text string. Finally, Reid discloses “in response to determining that the text string comprises the sensitive personal information, preventing the storage of the text string by the server device and providing a message for display on the graphical user interface comprising an indication that the text string comprises the sensitive personal information” (Reid ¶ 25) by providing a warning to the user.

claims 3 and 13, Reid discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Reid discloses “wherein the user input into the field comprises entry of the text string into the field prior to submission of the user input to the second network device” (Reid ¶ 24) where the input of the text string occurs prior to sending the email and, thus is “prior to submission of the user input to the second network device.”

Regarding claims 4 and 14, Reid discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Reid discloses “wherein the determining whether the text string comprises the sensitive personal information occurs prior to receipt of the text string by the second network device” (Reid ¶ 24) where the input of the text string occurs prior to sending the email and, thus is “prior to receipt of the text string by the second network device.”

Regarding claims 5 and 15, Reid discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Reid discloses “wherein the determining whether the text string comprises the sensitive personal information further comprises parsing the text string to identify the sensitive personal information.” (Reid ¶ 20).

Regarding claim 6, Reid discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Reid discloses “wherein the text string is a first text string, and wherein the method further comprises, receiving, by the first network device, a subsequent submission of a second text string” (Reid ¶ 24 and Fig. 2) by giving an example where multiple text strings are received by the first network device.

claim 7, Reid discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, Reid discloses “wherein the second text string is determined not to comprise the sensitive personal information” (Reid ¶ 27) by determining the text string is “Public or Unclassified,” which one of ordinary skill in the art prior to the effective filing date would understand to mean that these are not sensitive personal information.

Regarding claim 8, Reid discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, Reid discloses “in response to determining that the text string does not comprise the sensitive personal information, facilitating, by the first network device, providing a notification message for display indicating that the text string does not comprise the sensitive personal information” (Reid ¶27) by displaying a banner stating that the text string is “Public.”

Regarding claims 9 and 17, Reid discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Reid discloses “wherein the determining whether the text string comprises the sensitive personal information comprises referring to a configurable map indicating a type of the sensitive personal information” (Reid ¶ 28) by using classification rules (i.e., a map) that the user can configure to determine the type, such as secret or top secret, of sensitive information.

Regarding claim 10, Reid discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, Reid discloses “wherein the type is a first type, and wherein the configurable map is updated with a second type of the sensitive personal information” (Reid ¶ 28) by allowing the user to update the classifications from a first type to a second type.

claim 16, Reid discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, Reid discloses “wherein the operations further comprise, transmitting the text string after the sensitive personal information has been masked, to the server device for storage” (Reid ¶ 36) by giving an example where the sensitive information is masked and then forwarded to the recipient (i.e., transmitting after masking).

Regarding claim 19, Reid discloses the limitations contained in parent claim 18 for the reasons discussed above. In addition, Reid discloses “wherein the message further comprises a notification that the sensitive personal information has been masked” (Reid ¶¶ 25, 36) by providing a warning to the user that sensitive personal information has been entered and redacting that information, which is a form of masking. 

Regarding claim 20, Reid discloses the limitations contained in parent claim 18 for the reasons discussed above. In addition, Reid discloses “wherein the message further comprises an instruction to re-submit the text string without the sensitive personal information” (Reid ¶¶ 25, 36) by providing a warning to the user that prevents the user from submitting the email with the sensitive information, which is an instruction to re-submit the text string without the sensitive information.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2 and 12 rejected under 35 U.S.C. § 103 as being unpatentable over Reid in view of Schleifer et al., US Publication 2019/0354251 (hereinafter Schleifer).

Regarding claims 2 and 12, Reid discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Reid does not appear to explicitly disclose “wherein the first network device comprises a microservice orchestration device that executes more than one instance of an application software.”
However, Schleifer discloses a multi-application execution system “wherein the first network device comprises a microservice orchestration device that executes more than one instance of an application software” (Schleifer ¶¶ 59, 111, and Fig. 8) by disclosing that the system runs a microservice orchestration system on the user device. 
Reid and Schleifer are analogous art because they are from the “same field of endeavor,” namely that of web service systems/ 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Reid teaches the “base device” for detecting sensitive personal information. Further, Schleifer teaches the “known technique” for using a microservice orchestration system that is applicable to the base device of Reid. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gventer et al., US Publication 2012/0116929, System and method for detecting sensitive personal information.
Tyler et al., US Publication 2017/0195310, System and method for detecting sensitive personal information.
Farkash et al., US Publication 2018/0137303, System and method for detecting sensitive personal information.
Allen, US Publication 2018/0276401, System and method for detecting sensitive personal information.
Ben-Yair et al., US Publication 2019/0130123, System and method for detecting sensitive personal information.

Richards et al., US Publication 2019/0340390, System and method for detecting sensitive personal information.
Sarir et al., US Publication 2020/0105254, System and method for detecting sensitive personal information.
Linton et al., US Publication 2020/0195618, System and method for detecting sensitive personal information.
Gallagher et al., US Publication 2020/0257576, System and method for detecting sensitive personal information.
Parthasarathy, US Publication 2020/0311304, System and method for detecting sensitive personal information.
McFall et al., US Publication 2020/0327252, System and method for detecting sensitive personal information.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW R DYER/Primary Examiner, Art Unit 2176